UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6762



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNIE ROBERT TAYLOR,

                                            Defendant - Appellant.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-01-37; CA-02-836-1)


Submitted:   December 9, 2004          Decided:     December 15, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Robert Taylor, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnnie   Robert      Taylor   seeks     to   appeal        the    district

court’s orders accepting the recommendations of the magistrate

judge and denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).                   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner    satisfies          this    standard     by

demonstrating    that   reasonable        jurists    would        find       that   his

constitutional    claims   are    debatable    and       that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U. S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Taylor has not made the requisite showing.

Accordingly, we deny Taylor’s motion for transcripts and his motion

for leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                             DISMISSED



                                    - 2 -